         

Exhibit 10(35)
Summary of 2010 Salaries of Named Executive Officers
The following table sets forth the current base salaries provided to the
Company’s CEO and the four most highly compensated executive officers (the
“Named Executive Officers”):

          Executive Officer   Current Salary
Andrew B. Schmitt
  $ 620,000  
Jerry W. Fanska
  $ 365,000  
Jeffrey J. Reynolds
  $ 350,000  
Steven F. Crooke
  $ 310,000  
Eric R. Despain
  $ 300,000  

All of the Named Executive Officers, including Andrew B. Schmitt, President and
CEO, Jerry W. Fanska, Senior Vice President—Finance and Treasurer, Jeffrey J.
Reynolds, Executive Vice President of Operations, Steven F. Crooke, Senior Vice
President—General Counsel and Secretary and Eric R. Despain, Senior Vice
President and President of the Minerals Division, are also eligible to receive a
bonus each year under the Company’s Executive Incentive Compensation Plan (the
“Executive IC Plan”). The bonuses paid to the Company’s CEO and four most highly
compensated executive officers under the Executive IC Plan for the fiscal year
ended January 31, 2010 are as shown in the following table:

          Executive Officer   FY 2010 Bonus
Andrew B. Schmitt
  $ 363,362  
Jerry W. Fanska
  $ 176,465  
Jeffrey J. Reynolds
  $ 140,505  
Steven F. Crooke
  $ 149,874  
Eric R. Despain
  $ 50,000  

Under the Executive IC Plan, each participant is eligible for an annual cash
bonus in a target amount (the “Target Bonus”) equal to a percentage (80% in the
case of Mr. Schmitt and 60% in the case of Messrs. Fanska, Reynolds, Crooke and
Despain) of such participant’s base compensation. The Target Bonus is adjusted
(up or down) based upon the performance of the Company as compared to certain
goals adopted and approved by the Board of Directors. In no event, however, can
a participant’s annual cash bonus under the Executive IC Plan exceed a certain
percentage (160% in the case of Mr. Schmitt and 120% in the case of
Messrs. Fanska, Reynolds, Crooke and Despain) of such participant’s base
compensation for the relevant year. No bonuses will be payable should
performance be below 80% of the relevant goals established. In addition, the
formula bonus derived as described in the preceding sentences can be further
adjusted (up or down) at the discretion of the Board of Directors by up to
one-third of the Target Bonus.
A Form 8-K will be filed to describe the goals set by the Board of Directors of
the Company for the executive officers to qualify for a bonus under the
Executive IC Plan for the fiscal year ended January 31, 2011.

 



--------------------------------------------------------------------------------



 



Summary of 2010 Compensation of Directors
Each director of the Company who is not also an employee of the Company, except
the Chairman of the Board, receives an annual retainer of $35,000. The Chairman
of the Board receives an annual retainer of $75,000. The Chairmen of the Audit
Committee and the Compensation Committee each receive an additional retainer of
$5,000 per year and the Chairman of the Nominating & Corporate Governance
Committee receives an additional retainer of $1,500 per year. All such retainers
are payable in quarterly installments. In addition, each non-employee director
receives $1,000 for each board meeting he or she attends either in person or via
teleconference and each member of the Audit Committee, the Compensation
Committee and the Nominating & Corporate Governance Committee receives $1,000
for each committee meeting he or she attends either in person or via
teleconference. As an additional component of their compensation package, all
non-employee directors of the Company receive a one-time award of an option to
purchase 3,000 shares of the Company’s common stock upon becoming a member of
the Board. Each non-employee director, except the Chairman, also receives an
annual award of restricted stock, stock options, or a combination of both of the
Company, whichever they choose, with a value equal to $40,000 on the date of the
award. The Chairman receives an annual award of either restricted stock or stock
options of the Company, or a combination of both, whichever he chooses, with a
value equal to $75,000 on the date of the award. The annual equity award is made
on the first day of each new fiscal year of the Company. The restricted stock is
valued based on the market price of the Company’s common stock on the day the
stock is issued, vests one year from the date of issuance, and is otherwise
subject to all of the terms and conditions of the Company’s 2006 Equity
Incentive Plan, as amended (the “2006 Equity Plan”), or such other plan under
which the restricted stock may be issued. The director options have an exercise
price equal to the market price of the common stock on the day they issued, are
100% vested upon issuance, have a ten-year life and are otherwise subject to all
of the terms and conditions of the 2006 Equity Plan or such other plan under
which the options may be issued. Directors of the Company who are also employees
of the Company receive no compensation for service to Layne Christensen as
directors.

 